Citation Nr: 0108325	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-07 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a right shoulder 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from July 1946 to November 
1951.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO rating decision that denied the veteran's 
claim for secondary service connection for a right shoulder 
disability as not well grounded.


REMAND

A review of the record reveals that the RO denied the claim 
for service connection for a right shoulder disability as not 
well grounded.  The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
to be codified as amended at 5102, 5103, 5106 and 5107) 
eliminated the concept of a well-grounded claim and redefined 
VA's duty to assist a veteran in the development of a claim.  
In this case, there is additional VA duty to assist the 
veteran in the development of his claim for service 
connection for a right shoulder disability.

VA medical records, including a summary of hospitalization 
from December 1957 to April 1958, show that during a left 
cervical node biopsy the veteran sustained damage to the 11th 
cranial nerve or spinal accessory nerve that supplies the 
left trapezius muscle.  A June 1959 Board decision determined 
that the veteran was entitled to benefits under 38 U.S.C.A. 
§ 1151, previously 351 (West 1991 & Supp. 2000) for paralysis 
of the 11th cranial nerve.  This decision entitles the 
veteran to VA compensation for this condition similar to a 
service-connected disability.  At a VA neurological 
examination in November 1959, the veteran was found to have 
atrophy about all the muscles around the left side of the 
shoulder including and especially the trapezius and deltoid 
due to severe paralysis of the left spinal accessory nerve.  
A December 1959 RO rating decision granted entitlement to 
benefits for paralysis of the 11th cranial nerve and assigned 
a 30 percent evaluation for this condition, effective from 
June 1958.  The evaluation for this condition has remained 
unchanged since then.

The veteran now asserts that his left shoulder disability has 
caused a right shoulder disorder due to overuse of the right 
arm in order to compensate for the left shoulder condition 
attributable to the injury to the 11th cranial nerve.  A 
review of the evidence does not show that the veteran has 
undergone a VA examination in conjunction with the claim 
being considered in this appeal.  The evidence shows that the 
veteran has right shoulder and arm problems, variously 
classified to include myopathy, tendonitis, and 
osteoarthritis.  The duty to assist the veteran in the 
development of his claim under the new provisions of the VCAA 
noted above includes providing him with a medical examination 
to determine the nature and extent of his right shoulder 
condition and to obtain an opinion as to the etiology of any 
right shoulder disability.  

The veteran should also be advised of the evidence needed to 
support his claim for service connection for a right shoulder 
disability.  He should also be provided with assistance in 
obtaining relevant evidence.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for right shoulder problems 
since separation from service (other than 
those whose records have already been 
obtained).  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  These should include any medical 
records pertaining to his 1985 aircraft 
accident and November 1990 right shoulder 
injury and any workmen's compensation 
claim in connection with that injury, and 
the medical records underlying his May 
1994 grant of Social Security disability 
benefits.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.
2.  The veteran should be schedule for a 
VA compensation examination to determine 
the nature and extent of any right 
shoulder disability.  The examiner should 
give a fully reasoned opinion as to the 
etiology of any right shoulder condition 
found, including an opinion as to whether 
it is at least as likely as not that the 
left shoulder condition for which he is 
receiving benefits under 38 U.S.C.A. 
§ 1151 (1) caused the right shoulder 
condition or (2) increased the level of 
disability of the right shoulder 
condition.  If the left shoulder 
condition aggravated the right shoulder 
condition, the level of disability 
attributable to such aggravation should 
be reported, that is the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation.  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in the veteran's case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed prior to the examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should review the claim for 
service connection for a right shoulder 
disability on the merits.  This review 
should reflect consideration of the 
holding of the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) in Allen v. Brown, 
7 Vet. App. 439 (1995) with regard to 
entitlement to secondary service 
connection of a disability based on 
aggravation .  If action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the him and his representative.  
They should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


